RESTRICTION REQUIREMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
	No claims are cancelled or withdrawn.
	Claims 1-137 are pending.
	Claims 1, 120-121, 130, and 136-137 are independent.
	Claims 1-137 are subject to restriction and/or species election requirement.

Group Restriction
Restriction to one of the following invention Groups I-IV is required under 35 USC 121:
Group I, claims 1-119, 136-137 are drawn to a method, system, and a tangible computer-readable device configured for determining phenotypic impacts of molecular variants identified within a biological sample based on functional scores, functional classifications, evidence scores, or evidence classifications.
Group II, claim 120, is drawn to a computer implemented method for prediction of phenotypic impacts based on an optimal cell number, an optimal read number, an optimal dimensionality reduction mode, or an optimal functional model.
Group III, claims 121-129 are drawn to a computer implemented method for scoring phenotypic
impacts of molecular variants based on accuracy of an evidence dataset.
Group IV, claims 130-135 are drawn to a computer implemented method for scoring phenotypic 
impacts of molecular variants based on inherent bias of an evidence dataset.


Restriction for examination purposes as indicated is proper because the invention groups listed above are independent or distinct for the reasons given above, and there would be a search and/or examination burden if restriction were not required because: the fields of statistical modeling, cellular and molecular biology techniques, determining data accuracy, and determining inherent bias of data are different fields, with different applications, and with different bodies of art.

Species Restriction
	In addition to the above group restriction requirement, this application contains claims directed to patently distinct species as enumerated below.

If Group I (claims 1-119, 136-137) is elected above, then Elections I.A-N are required.

Election I.A species of evidence score or classification
Claims 2-4 and 6-7 recite distinct species.
Claims 1, 5, 8-119, and 136-137 are generic to this election.
Please elect one of the following:
Species I.A.i as recited in claim 2 (i.e. withdraw claims 3-4 and 6-7);
Species I.A.ii as recited in claim 3 (withdraw claims 2, 4, and 6-7); or
Species I.A.iii as recited in claims 4 and 6-7 (withdraw claims 2-3).

Election I.B species of functional score or classification
Claims 8-9 recite distinct species.
Claims 1-7, 10-119, and 136-137 are generic to this election.
Please elect one of the following:
Species I.B.i as recited in claim 8 (i.e. withdraw claim 9) or
Species	I.B.ii as recited in claim 9 (i.e. withdraw claim 8).

Election I.C species of predictor score or classification
Claims 10-13 recite distinct species.
Claims 1-9, 14-119, and 136-137 are generic to this election.
Please elect one of the following:
	Species I.C.i as recited in claims 10 (i.e. withdraw claims 11-13); 
Species I.C.ii as recited in claim 11 (i.e. withdraw claims 10 and 12-13); 
Species I.C.iii as recited in claim 12 (i.e. withdraw claims 10-11 and 13); or
Species I.C.iv as recited in claim 13 (i.e. withdraw claims 10-12).

Election I.D species of molecular signals
Claims 15-20 recite distinct species.
Claims 1-14, 21-119, and 136-137 are generic to this election.
Please elect one of the following:
	Species I.D.i as recited in claim 15 (i.e. withdraw claims 16-20); 
	Species I.D.ii as recited in claim 16 (i.e. withdraw claims 15 and 17-20); 
Species I.D.iii as recited in claim 17 (i.e. withdraw claims 15-16 and 18-20); 
Species I.D.iv as recited in claim 18 (i.e. withdraw claims 15-17 and 19-20); 
Species I.D.v as recited in claim 19 (i.e. withdraw claims 15-18 and 20); or
Species I.D.vi as recited in claim 20 (i.e. withdraw claims 15-19).

If Species I.D.iv (claim 18) is elected above, then Election I.E is required...
Election I.E species of molecular measures, processes, and features
Claims 23-27 recite distinct species. 
Claims 1-22, 28-119, 136-137 are generic to this election.
Please elect one of the following (and a corresponding element within claim 18):
	Species I.E.i as recited in claim 23 (i.e. withdraw claims 24-27); 
	Species I.E.ii as recited in claim 24 (i.e. withdraw claims 23 and 25-27); 
Species I.E.iii as recited in claim 25 (i.e. withdraw claims 23-24 and 26-27); 
Species I.E.iv as recited in claim 26 (i.e. withdraw claims 23-25 and 27); or
Species I.E.v as recited in claim 27 (i.e. withdraw claims 23-26).

Election I.F species of molecular, phenotype, and population signals
Claims 28-30, 33 and 117-119 recite distinct species.
Claims 1-27, 31-32, 34-116, and 136-137 are generic to this election.
Please elect one of the following:
	Species I.F.i as recited in claim 28 (i.e. withdraw claims 29-30, 33, and 117-119); 
	Species I.F.ii as recited in claim 29 (i.e. withdraw claims 28, 33, and 117-119); 
Species I.F.iii as recited in claim 30 (i.e. withdraw claims 28-29, 33, and 117-119); 
Species I.F.iv as recited in claim 33 (i.e. withdraw claims 28-30 and 117-119); 
Species I.F.v as recited in claim 117 (i.e. withdraw claims 28-30, 33, and 118-119); 
Species I.F.vi as recited in claim 118 (i.e. withdraw claims 28-30, 33, 117, and 119); or
Species I.F.vii as recited in claim 119 (i.e. withdraw claims 28-30, 33, and 117-118).

Election I.G species of molecular states
Claims 31-32 recite distinct species.
Claims 1-33, 86-119, and 136-137 are generic to this election.
Please elect one of the following:
	Species I.G.i as recited in claim 31 (i.e. withdraw claim 32) or
	Species I.G.ii as recited in claim 32 (i.e. withdraw claim 31).

Election I.H species of molecular variants
Claims 34-85 recite distinct species.
Claims 1-33, 86-119, and 136-137 are generic to this election.
Please elect one of the following:
Species I.H.i as recited in claim 34 (i.e. withdraw claims 34-85); 
Species I.H.ii as recited in claim 35 (i.e. withdraw claims 34-34 and 36-85);
Species I.H.iii as recited in claim 36 (i.e. withdraw claims 34-35 and 37-85);
Species I.H.iv as recited in claim 37 (i.e. withdraw claims 34-36 and 38-85);
Species I.H.v as recited in claim 38 (i.e. withdraw claims 34-37 and 39-85);
Species I.H.vi as recited in claim 39 (i.e. withdraw claims 34-38 and 40-85);
Species I.H.vii as recited in claim 40 (i.e. withdraw claims 34-39 and 41-85);
Species I.H.viii as recited in claim 41 (i.e. withdraw claims 34-40 and 42-85);
Species I.H.ix as recited in claim 42 (i.e. withdraw claims 34-41 and 43-85);
Species I.H.x as recited in claim 43 (i.e. withdraw claims 34-42 and 44-85);
Species I.H.xi as recited in claim 44 (i.e. withdraw claims 34-43 and 45-85);
Species I.H.xii as recited in claim 45 (i.e. withdraw claims 34-44 and 46-85);
Species I.H.xiii as recited in claim 46 (i.e. withdraw claims 34-45 and 47-85);

Species I.H.xv as recited in claim 48 (i.e. withdraw claims 34-47 and 49-85);
Species I.H.xvi as recited in claim 49 (i.e. withdraw claims 34-48 and 50-85);
Species I.H.xvii as recited in claim 50 (i.e. withdraw claims 34-49 and 51-85);
Species I.H.xviii as recited in claim 51 (i.e. withdraw claims 34-50 and 52-85);
Species I.H.xix as recited in claim 52 (i.e. withdraw claims 34-51 and 53-85);
Species I.H.xx as recited in claim 53 (i.e. withdraw claims 34-52 and 54-85);
Species I.H.xxi as recited in claim 54 (i.e. withdraw claims 34-53 and 55-85);
Species I.H.xxii as recited in claim 55 (i.e. withdraw claims 34-54 and 56-85);
Species I.H.xxiii as recited in claim 56 (i.e. withdraw claims 34-55 and 57-85);
Species I.H.xxiv as recited in claim 57 (i.e. withdraw claims 34-56 and 58-85);
Species I.H.xxv as recited in claim 58 (i.e. withdraw claims 34-57 and 59-85);
Species I.H.xxvi as recited in claim 59 (i.e. withdraw claims 34-58 and 60-85);
Species I.H.xxvii as recited in claim 60 (i.e. withdraw claims 34-59 and 61-85);
Species I.H.xxviii as recited in claim 61 (i.e. withdraw claims 34-60 and 62-85);
Species I.H.xxix as recited in claim 62 (i.e. withdraw claims 34-61 and 63-85);
Species I.H.xxx as recited in claim 63 (i.e. withdraw claims 34-62 and 64-85);
Species I.H.xxxi as recited in claim 64 (i.e. withdraw claims 34-63 and 65-85);
Species I.H.xxxii as recited in claim 65 (i.e. withdraw claims 34-64 and 66-85);
Species I.H.xxxiii as recited in claim 66 (i.e. withdraw claims 34-65 and 67-85);
Species I.H.xxxiv as recited in claim 67 (i.e. withdraw claims 34-66 and 68-85);
Species I.H.xxxv as recited in claim 68 (i.e. withdraw claims 34-67 and 69-85);
Species I.H.xxxvi as recited in claim 69 (i.e. withdraw claims 34-68 and 70-85);
Species I.H.xxxvii as recited in claim 70 (i.e. withdraw claims 34-69 and 71-85);

Species I.H.xxxix as recited in claim 72 (i.e. withdraw claims 34-71 and 73-85);
Species I.H.xl as recited in claim 73 (i.e. withdraw claims 34-72 and 74-85);
Species I.H.xli as recited in claim 74 (i.e. withdraw claims 34-73 and 75-85);
Species I.H.xlii as recited in claim 75 (i.e. withdraw claims 34-74 and 76-85);
Species I.H.xliii as recited in claim 76 (i.e. withdraw claims 34-75 and 77-85);
Species I.H.xliv as recited in claim 77 (i.e. withdraw claims 34-76 and 78-85);
Species I.H.xlv as recited in claim 78 (i.e. withdraw claims 34-77 and 79-85);
Species I.H.xlvi as recited in claim 79 (i.e. withdraw claims 34-78 and 80-85);
Species I.H.xlvii as recited in claim 80 (i.e. withdraw claims 34-79 and 81-85);
Species I.H.xlviii as recited in claim 81 (i.e. withdraw claims 34-80 and 82-85);
Species I.H.xlix as recited in claim 82 (i.e. withdraw claims 34-81 and 83-85);
Species I.H.l as recited in claim 83 (i.e. withdraw claims 34-82 and 84-85);
Species I.H.li as recited in claim 84 (i.e. withdraw claims 34-83 and 85); or
Species I.H.lii as recited in claim 85 (i.e. withdraw claims 34-84). 

Election I.I species of phenotype scores
Claims 86-90 recite distinct species.
Claims 1-85, 91-119, and 136-137 are generic to this election.
Please elect one of the following:
	Species I.I.i as recited in claim 86 (i.e. withdraw claims 87-90);
	Species I.I.ii as recited in claim 87-88 (i.e. withdraw claims 86 and 89-90);
	Species I.I.iii as recited in claim 89 (i.e. withdraw claims 86-88 and 90); or
	Species I.I.iv as recited in claim 90 (i.e. withdraw claims 86-89).
Election I.J species of phenotype signals
Claims 91-93 recite distinct species.
Claims 1-90, 94-119, and 136-137 are generic to this election.
Please elect one of the following:
	Species I.J.i as recited in claim 91 (i.e. withdraw claims 92-93);
	Species I.J.ii as recited in claim 92 (i.e. withdraw claims 91 and 93); or
Species I.J.iii as recited in claim 93 (i.e. withdraw claims 91-92).

Election I.K species of prediction models
Claims 95-96 and 99-101 recite distinct species.
Claims 1-94, 97-98, 102-119 and 136-137 are generic to this election.
Please elect one of the following:
	Species I.K.i as recited in claim 95 (i.e. withdraw claims 96 and 99-101);
	Species I.K.ii as recited in claim 96 (i.e. withdraw claims 95 and 99-101);
Species I.K.iii as recited in claim 99 (i.e. withdraw claims 95-96 and 100-101);
Species I.K.iv as recited in claim 100 (i.e. withdraw claims 95-96, 99 and 101); or
Species I.K.v as recited in claim 101 (i.e. withdraw claims 95-96 and 99-100).


Election I.L species of population signals
Claims 107-114 recite distinct species. 
Claims 1-106, 115-119, and 136-137 are generic to this election.
Please elect one of the following:
	Species I.L.i as recited in claims 107 and 111-114 (i.e. withdraw claims 108-110);
	Species I.L.ii as recited in claim 108 (i.e. withdraw claims 107, 109-110, and 111-114);
	Species I.L.iii as recited in claim 109 (i.e. withdraw claims 107, 108, 110, and 111-114); or
Species I.L.iv as recited in claim 110 (i.e. withdraw claims 107, 108-109, and 111-114).

If Species I.L.i (claims 107 and 111-114) is elected above, then Election I.M is required...
Election I.M species of Mixture Models
Claims 112-113 recite distinct species.
Claims 1-111, 114-119, and 136-137 are generic to this election.
Please elect one of the following:
	Species I.M.i as recited in claim 112 (i.e. withdraw claim 113) or
	Species I.M.ii as recited in claim 113 (i.e. withdraw claim 112).

Election I.N species of molecular and phenotype scores
Claims 115-116 recite distinct species.
Claims 1-114, 117-119, and 136-137 are generic to this election.
Please elect one of the following:
	Species I.N.i as recited in claim 115 (i.e. withdraw claim 116) or
	Species I.N.ii as recited in claim 116 (i.e. withdraw claim 115).

If Group III (claims 121-129) is elected above, then Election III is required.
Election III species of evidence dataset
Claims 122-125 recite distinct species.
Claims 121 is generic to this election.
Please elect one of the following:
	Species III.i as recited in claim 122 (i.e. withdraw claims 123-125); 
	Species III.ii as recited in claim 123 (i.e. withdraw claims 122 and 124-125); 
Species III.iii as recited in claim 124 (i.e. withdraw claims 122-123 and 125); or
Species III.iv as recited in claim 125 (i.e. withdraw claims 122-124).

If Group IV (claims 130-135) is elected above, then Election IV is required.
Election IV species of ascertainment bias
Claims 132-133 recite distinct species.
Claims 130-131 are generic to this election.
Please elect one of the following:
	Species IV.i as recited in claim 132 (i.e. withdraw claim 133); or
	Species IV.ii as recited in claim 133 (i.e. withdraw claim 132).

Regarding all species elections
The species are distinct because each species involves a distinct application of the claimed process or machine. In addition, based on the current record, the species are not obvious variants of each other.
There is a search and/or examination burden for these patentably distinct species for the following reasons: the species require different fields of search (e.g., searching different 

Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required elections.
In order to be complete, a reply to the group election requirement herein must include election of one group to be examined, one group among Groups I-IV, as described above, even though the requirement may be traversed (37 CFR 1.143).
Additionally, in order to be complete, a reply to the species election requirements herein must include:
(A) if electing Group I, then election of species to be examined, one among I.A.i-iii, as described above, even though the requirement may be traversed (37 CFR 1.143); 
(B) if electing Group I, then election of species to be examined, one among I.B.i-ii, as described above, even though the requirement may be traversed (37 CFR 1.143);
(C) if electing Group I, then election of species to be examined, one among I.C.i-iv, as described above, even though the requirement may be traversed (37 CFR 1.143);
(D) if electing Group I, then election of species to be examined, one among I.D.i-vi, as described above, even though the requirement may be traversed (37 CFR 1.143);
(E) if electing Group I and Species I.D.iv, then election of species to be examined, one among I.E.i-v, as described above, even though the requirement may be traversed (37 CFR 1.143);
(F) if electing Group I, then election of species to be examined, one among I.F.i-vii, as described above, even though the requirement may be traversed (37 CFR 1.143);
one among I.G.i-ii, as described above, even though the requirement may be traversed (37 CFR 1.143);
(H) if electing Group I, then election of species to be examined, one among I.H.i-lii, as described above, even though the requirement may be traversed (37 CFR 1.143);
(I) if electing Group I, then election of species to be examined, one among I.I.i-iv, as described above, even though the requirement may be traversed (37 CFR 1.143);
(J) if electing Group I, then election of species to be examined, one among I.J.i-iii, as described above, even though the requirement may be traversed (37 CFR 1.143);
(K) if electing Group I, then election of species to be examined, one among I.K.i-v, as described above, even though the requirement may be traversed (37 CFR 1.143);
(L) if electing Group I, then election of species to be examined, one among I.L.i-iv, as described above, even though the requirement may be traversed (37 CFR 1.143);
(M) if electing Group I and Species I.L.i, then election of species to be examined, one among I.M.i-ii, as described above, even though the requirement may be traversed (37 CFR 1.143);
(N) if electing Group I, then election of species to be examined, one among I.N.i-ii, as described above, even though the requirement may be traversed (37 CFR 1.143);
(O) if electing Group III, then election of species to be examined, one among III.i-iv, as described above, even though the requirement may be traversed (37 CFR 1.143); and
(P) if electing Group IV, then election of species to be examined, one among IV.i-ii, as described above, even though the requirement may be traversed (37 CFR 1.143).


Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Traversal
Election may be made with or without traverse. To preserve a right to petition, election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse. Traversal must be presented at the time of election in order to be timely. Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.

Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently generic claims are as identified above.


Conclusion
A shortened statutory period for reply is set to expire TWO MONTHS from the mailing date of this communication.

Inquiries
Any inquiry concerning this communication or earlier communications from an examiner may be directed to Michael Thomas Grispo at (571) 272-0090. The examiner normally can be reached Mon-Fri from 8:00 AM to 5:30 PM.
To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek can be reached at (571) 272-9047.
Information regarding the status of published or unpublished applications may be obtained from Patent https://www.uspto.gov/patents/docx. The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions. Assistance from a USPTO Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.G./Examiner, Art Unit 1631   

/G STEVEN VANNI/Primary Examiner, Art Unit 1631